 USDC IN/ND case 3:20-cv-00963-JD-MGG document 1 filed 11/16/20 page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION


SHERRI GASTON,                                          )   CAUSE NO. 3:20-cv-00963
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
SPEEDWAY LLC d/b/a SPEEDWAY,                            )
                                                        )
                       Defendant.                       )


                                     NOTICE OF REMOVAL

       Thomas L. Davis, counsel for defendant Speedway LLC, states:

       1.      On October 20, 2020, plaintiff Sherri Gaston filed her Complaint against

defendant Speedway LLC in the LaPorte County Circuit Court of Indiana, under Cause No.

46C01-2010-CT-001762.

       2.      Speedway LLC is a Delaware limited liability company with its principal place of

business in Ohio with a sole member, MPC Investment LLC. MPC Investment LLC is a

Delaware limited liability company with its principal place of business in Ohio with a sole

member, Marathon Petroleum Corporation. Marathon Petroleum Corporation is a Delaware

corporation with its principal place of business in Ohio.

       3.      Plaintiff is a citizen of the state of Indiana.

       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).
 USDC IN/ND case 3:20-cv-00963-JD-MGG document 1 filed 11/16/20 page 2 of 3


       5.      This Notice of Removal is being filed with this Court within 30 days after receipt

of the Complaint and Summons by the defendant.

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the LaPorte County Circuit Court of Indiana, that this Petition for

Removal is being filed with this Court.

       WHEREFORE, defendant Speedway LLC prays that the entire state court action, under

Cause No. 46C01-2010-CT-001762, now pending in the LaPorte County Circuit Court of

Indiana, be removed to this Court for all further proceedings.


                                                FROST BROWN TODD LLC


                                                By: /s/Thomas L. Davis
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendant




                                                2
 USDC IN/ND case 3:20-cv-00963-JD-MGG document 1 filed 11/16/20 page 3 of 3


                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 16th day of November, 2020, addressed to:

David A. Wilson
David Wilson Law Offices, P.C.
8973 Broadway
Merrillville, IN 46410




                                                    /s/Thomas L. Davis
                                                    Thomas L. Davis



FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com


0126183.0737565 4816-7913-0833v1




                                                3
